Citation Nr: 0615218	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-24 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the right hip.

2.  Entitlement to service connection for osteoarthritis of 
the left hip.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from March 1979 to October 
2000.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim seeking 
entitlement to service connection for osteoarthritis of the 
hips.  

In August 2004, the Board remanded the case for additional 
development.  It has been returned to the Board for appellate 
review.   


FINDING OF FACT

Competent medical evidence links bilateral hip osteoarthritis 
to active service.


CONCLUSION OF LAW

Osteoarthritis of the hips was incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to assist in gathering evidence and to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits are set forth at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005) and at  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that VA's duties to assist and to 
notify do not apply where further assistance would not aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary with respect to granting service connection; 
however, the RO will, upon receiving this decision, assign 
initial disability ratings for each hip and an effective 
date.  In this case the effective date will the day following 
separation from active service, if the veteran had filed for 
entitlement to service connection for the hips within one 
year of separation.  Additionally, if the veteran is 
dissatisfied with the initial ratings assigned to the hips or 
to the effective dates for such ratings, the veteran retains 
the right to request an earlier effective date and higher 
initial ratings. 

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131, 
38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, no hip complaint is mentioned in the service 
medical records (SMRs), although the veteran more recently 
reported that a November 1998 SMR should document hip pain.  
The SMRs do reflect, however, that in June 2000, the veteran 
completed a detailed medical history questionnaire and noted 
a history of swollen or painful joints and of arthritis, 
rheumatism, or bursitis.  

Although an August 2001 VA general medical examination report 
does not mention a hip complaint, in October 2002, Howard 
Miller, M.D., noted worsening symptoms for some time.  X-rays 
showed bilateral hip joint space narrowing, osteophytes, and 
femoral head enlargement.  The diagnosis was bilateral hip 
osteoarthritis, worse on the right.  Dr. Howard noted that a 
November 1998 magnetic resonance imaging (MRI) report 
suggested early right hip osteoarthritis.  In August 2004, 
Dr. Miller reported that there was no question that right hip 
osteoarthritis began during active military service.

In December 2004, a VA examiner reviewed the claims file and 
found that despite the lack of SMR evidence of hip 
osteoarthritis, the veteran's bilateral hip osteoarthritis 
did begin in the last year or two of active service.  

While the veteran believes that hip osteoarthritis began 
during active military service, when the determinative issue 
involves a question of medical diagnosis or causation, as 
here, only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran does 
not possess specialized training in orthopedic disorders and 
it is not contended otherwise.  Thus, any claim he may have 
made regarding the date of hip osteoarthritis cannot be 
afforded any weight.  

After considering all the evidence of record, the Board finds 
that evidence favors the claim of service connection for 
bilateral hip osteoarthritis.  Two physicians have linked hip 
osteoarthritis to active service and no medical professional 
has controverted those opinions.  The benefit of the doubt 
doctrine therefore need not be applied.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim of entitlement 
to service connection for bilateral hip osteoarthritis must 
be granted.  


ORDER

Service connection for osteoarthritis of the right hip is 
granted.

Service connection for osteoarthritis of the left hip is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


